DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art references do not teach a software personal digital assistant taught by user data and machine-learning in artificial intelligence module of a cloud app, which would replicate Personal Assistant functions like a professional secretary by organizing user agenda in space-time. The examiner respectfully disagrees. Nelken et al. teach an e-mail productivity module taught over time from user feedback and comprising a sorting module that acts like a professional secretary by organizing user email in space and time such as deleting low-priority messages or moving them to a folder for later review..

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3, 5, 7, 9, 11, 13, 16-17, 19, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1, 7, 13, and 19 recite “organizes an efficient agenda in time and space”. The specification does not support organizes an efficient agenda in space. Therefore, independent claims 1, 7, 13, and 19 are rejected. Dependent claims 3 and 5 are rejected for depending from claim1. Dependent claims 9 and 11 are rejected for depending from claim7. Dependent claims 16 and 17 are rejected for depending from claim13. Dependent claims 22 and 23 are rejected for depending from claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nelken et al. (US 9699129 B1) in view of Horvitz  (US 8566413 B2), and in further .


Regarding claim 1, Nelken et al. teach a mobile secretary cloud application (Nelken col 4 line 6 an email productivity add-in 124) configured to operate in a mobile client device (Nelken Computing Device 120 in Fig. 1) and cloud server network  (Nelken col 3 lines 54 Network 110), characterized by the following steps, 
the mobile client device is a smartphone connected to cloud server network (Nelken col 4 lines 64-65 computing device 120 received and sends email messages via at least one email server 117) via a wireless communication network (Nelken col 3 lines 54-57 Network 110 may be any appropriate type of network or combination of networks, for example a local area network (LAN), a wide area network (WAN), a wireless network), 
a data analyzing module of the mobile secretary cloud application reads data from other application (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message), 
a data modifying module (Nelken col 5 line 46 Message sorting module 216) of the mobile secretary cloud application operates an application, based on data read from the at least one other application (Nelken col 5 lines 46-48 Message sorting module 216 operates in conjunction with content analysis ; and 
 an artificial intelligence module ( Nelken col 2 line 4 the email productivity module)  of the mobile secretary cloud application uses machine learned data (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions taken in connection with email messages ) to operate the application for assisting a user or to use the application independently for performing a task for the user (Nelken col 7 lines 55-58 message sorting module 216 includes an automove function that, when enabled by the user, will automatically move a received message to the highest scoring folder.), the application is an e-mail or messaging application (Nelken col 4 line 7 email application 122), and the mobile secretary cloud application analyses messages (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message) using machine learned data (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions taken in connection with email messages) and the mobile secretary cloud application replicates secretary functions (Nelken col 7 lines 57-58 move a received message to the highest scoring folder) by machine learning (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions  ) like a human professional Personal Assistant secretary would  (Note: a human professional Personal Assistant secretary would learn from user’ actions) and organizes an efficient agenda in time and space for the user (Nelken col 2 lines 45-46 deleting the messages or moving them to a folder for later review)
Nelken et al.  do not teach
selects an indication sound automatically based on contents of the messages and sender and recipients of the messages, and organizes an efficient agenda in time and space for the user for a unit of time.
In a similar endeavor, Horvitz teaches
selects an indication sound automatically based on contents of the messages (Horvitz col 18 lines 61-65 one or more audio sounds or visual displays (e.g., icon, symbol) can be adapted to alert the user that a message having a desired priority has been received (e.g., three beeps for high priority message, two beeps for medium, one beep for low), and organizes an efficient agenda in time and space for the user for a unit of time (Horvitz col 2 lines 26-42 Policies are described that consider a user's current situation, including the consideration of an inferred cost of interruption, or directly sensed surrogates for such a cost, in decisions about the best time, within a deadline for delivering messages... Other information, including appointment status as indicated on a user's calendar, time of day, and previously assessed patterns of availability can be col 5 lines 10-13 Also, bounded deferral policies can be can be coordinated with other parameters such as information about the user's location and/or context)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nelken et al. by incorporating Horvitz efficient agenda and audio sounds for notifying a user to arrive at the invention.
The motivation of doing so would have notified the user of messages of different priorities to read messages of high priority and ignore messages of low priority.
The combination of Nelken et al. and Horvitz does not teach 
selects an indication Sound based on sender and recipients of the messages
In a similar endeavor, Sutcliffe teaches
selects an indication Sound based on sender and recipients of the messages (Sutcliffe TABLE A in Fig. 3 and TABLE B in Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al. and Horvitz by incorporating Sutcliffe alerts to arrive at the invention.
The motivation of doing so would have identified the call sender to allow the recipient of ignoring low priority calls.
The combination of Nelken et al, Horvitz and Sutcliffe does not teach

In a similar endeavor, Ashby teaches
at least one other application is a map application (Ashby Fig. 6), and the mobile secretary cloud application provides a route calculator that provides a combined route of driving and walking based on calendar entries (Fig. 4 showing entries 404 of the trip ), and location search (Ashby [0043] The specific route shown in field 436 of FIG. 6 was recorded by periodic location sampling at block 310, and the actual map itself was associated with the sampled locations at block 315, accessing a third party mapping service to associate specific recorded coordinates with more traditional addressing information as shown in field 432 of FIG. 6 and field 436 of FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al, Horvitz and Sutcliffe by incorporating Ashby map application to arrive at the invention.
The motivation of doing so would have provided navigation service to the user
The combination of Nelken et al, Horvitz, Sutcliffe, and Ashby et al. does not teach
Providing a route based on emails.
In a similar endeavor, Igelman et al. teach
A geographic location may be explicitly stated in the message, or the geographic location may be implied within the message. The e-mail message of FIG. 4 contains a hypothetical example 310 of an explicit geographic location, in this case a street address, city and state). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al, Horvitz, Sutcliffe, and Ashby et al.  by incorporating Igelman et al. message to arrive at the invention
The motivation of doing so would have defined the location to the map application to determine the route.

Regarding claim 3, the combination of Nelken et al, Horvitz, Sutcliffe, Ashby et al., and Igelman et al. teaches The mobile secretary cloud application as claimed in claim 1, characterized in that, the at least one other application is an e-mail or messaging application (Nelken col 4 line 7 email application 122), and the mobile secretary cloud application analyses messages (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message) and automatically sorts the messages to different folders (Nelken col 7 lines 55-58 message sorting module 216 includes an automove function that, when enabled by the user, will ).

Regarding claim 7, Nelken et al. teach A mobile client device (Nelken Computing Device 120 in Fig. 1) configured to execute a mobile secretary cloud application (Nelken col 4 line 6 an email productivity add-in 124), wherein the mobile client device is a smartphone connected to cloud server network  (Nelken col 4 lines 64-65  computing device 120 received and sends email messages via at least one email server 117)via a wireless communication network (Nelken col 3 lines 54-57  Network 110 may be any appropriate type of network or combination of networks, for example a local area network (LAN), a wide area network (WAN), a wireless network)and the mobile client device comprises: 
a processor ; and a memory connected to the processor, wherein the processor is configured to execute the mobile secretary cloud application (Nelken col 4 lines 4-5 storage and a processor for storing and executing an email application 122 having an email productivity add-in 124)to:
 read data, using a data analyzing module (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message), from at least one other application (Nelken col 4 line 7 email application 122); 
operate, using a data modifying module (Nelken col 5 line 46 Message sorting module 216),an application based on data read from the at least one  Message sorting module 216 operates in conjunction with content analysis engine 212 to determine a set of suggested folders for a message); and 
operate, using an artificial intelligence module (Nelken col 2 line 4 the email productivity module,)  the application with machine learned data (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions taken in connection with email messages) for assisting a user or to use the application independently for performing task for the user (Nelken col 7 lines 55-58 message sorting module 216 includes an automove function that, when enabled by the user, will automatically move a received message to the highest scoring folder.),  and the application is an e-mail or messaging application (Nelken col 4 line 7 email application 122), and a mail and message processing module analyses messages (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message) using the machine learned data (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions taken in connection with email messages) and the mobile secretary cloud application replicates secretary functions (Nelken col 7 lines 57-58 move a received message to the highest scoring folder) by machine learning(Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback  ) like a human professional Personal Assistant secretary would  (Note: a human professional Personal Assistant secretary would learn from user’ actions) and organizes an efficient agenda in time and space for the user (Nelken col 2 lines 45-46 deleting the messages or moving them to a folder for later review).
Nelken et al. do not teach
selects an indication sound automatically based on contents of the messages and sender and recipients of the messages, and recipients of the messages, and organizes an efficient agenda for the user for a unit of time.
In a similar endeavor, Horvitz teaches
selects an indication sound automatically based on contents of the messages (Horvitz col 18 lines 61-65 one or more audio sounds or visual displays (e.g., icon, symbol) can be adapted to alert the user that a message having a desired priority has been received (e.g., three beeps for high priority message, two beeps for medium, one beep for low,) and organizes an efficient agenda in time and space for the user for a unit of time (Horvitz col 2 lines 26-42 Policies are described that consider a user's current situation, including the consideration of an inferred cost of interruption, or directly sensed surrogates for such a cost, in decisions about the best time, within a deadline for delivering messages... Other information, including appointment status as indicated on a user's calendar, time of  col 5 lines 10-13 Also, bounded deferral policies can be can be coordinated with other parameters such as information about the user's location and/or context).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nelken et al. by incorporating Horvitz efficient agenda and audio sounds for notifying a user to arrive at the invention.
The motivation of doing so would have notified the user of messages of different priorities to read messages of high priority and ignore messages of low priority.
The combination of Nelken et al. and Horvitz does not teach 
selects an indication Sound based on sender and recipients of the messages
In a similar endeavor, Sutcliffe teaches
selects an indication Sound based on sender and recipients of the messages (Sutcliffe TABLE A in Fig. 3 and TABLE B in Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al. and Horvitz by incorporating Sutcliffe alerts to arrive at the invention.
The motivation of doing so would have identified the call sender to allow the recipient of ignoring low priority calls.
The combination of Nelken et al, Horvitz and Sutcliffe does not teach

In a similar endeavor, Ashby teaches
at least one other application is a map application (Ashby Fig. 6), and a navigation module provides a route calculator that provides a combined route of driving and walking based on calendar entries (Fig. 4 showing entries 404 of the trip ), and location search (Ashby [0043] The specific route shown in field 436 of FIG. 6 was recorded by periodic location sampling at block 310, and the actual map itself was associated with the sampled locations at block 315, accessing a third party mapping service to associate specific recorded coordinates with more traditional addressing information as shown in field 432 of FIG. 6 and field 436 of FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al, Horvitz and Sutcliffe by incorporating Ashby map application to arrive at the invention.
The motivation of doing so would have provided navigation service to the user
The combination of Nelken et al, Horvitz, Sutcliffe, and Ashby et al. does not teach
Providing a route based on emails.
In a similar endeavor, Igelman et al. teach
A geographic location may be explicitly stated in the message, or the geographic location may be implied within the message. The e-mail message of FIG. 4 contains a hypothetical example 310 of an explicit geographic location, in this case a street address, city and state). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al, Horvitz, Sutcliffe, and Ashby et al. by incorporating Igelman et al. message to arrive at the invention
The motivation of doing so would have defined the location to the map application to determine the route.

Regarding claim 9, the combination of Nelken et al, Horvitz, Sutcliffe, Ashby et al., and Igelman et al. teaches the mobile client device as claimed in claim 7, wherein the at least one other application is an e-mail or messaging application (Nelken col 4 line 7 email application 122), and a mail and message processing module analyses messages (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message) and automatically sorts the messages to different folders (Nelken col 7 lines 55-58 message sorting module 216 includes an automove function that, when enabled by the user, will automatically move a received message to the highest scoring folder).


 Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nelken et al. (US 9699129 B1) in view of Horvitz (US 8566413 B2), in further view of Sutcliffe (US 20060026277 A1), in further view of Ashby (US 20120265432 A1), in further view of Igelman (US 20110119133 A1).and in further view of Cleary et al (US 20040209606 A1).

Regarding claim 5, the combination of Nelken et al, Horvitz, Sutcliffe, Ashby et al., and Igelman et al. teaches the mobile secretary cloud application as claimed in claim 1, but does not teach
characterized in that, the at least one other application is a telephony application , and the mobile secretary cloud application makes phone calls on behalf of the user, automatically answers to messages or calls, and answers to queries on behalf of the user, using a synthesized voice and/or virtual keyboard/dial tone entry on a phone line.
In a similar endeavor, Cleary et al. teach
characterized in that, the at least one other application is a telephony application (Cleary [0022] an application or mechanism on the wireless device 102 may allow a called party to configure the preliminary answer with a recorded voice message from the called party), and a call management module makes phone calls on behalf of the user, automatically answers to messages or calls, and answers to queries on behalf of the user (Cleary [0014] automatically invoke the preliminary answer procedure and , using a synthesized voice and/or virtual keyboard/dial tone entry on a phone (Cleary [0016] The preliminary answer message may be a synthesized voice message, or recorded voice message)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al, Horvitz, Sutcliffe, Ashby et al., and Igelman et al. by incorporating Cleary et al. voice messages to arrive at the invention.
The motivation of doing so would have responded to the call on behalf of the user to avoid disturbing the user.

Regarding claim 11, the combination of Nelken et al, Horvitz, Sutcliffe, Ashby et al., and Igelman et al. teaches the mobile client device as claimed in claim 7, but do not teach
wherein the at least one other application is a telephony application, and a call management module makes phone calls on behalf of the user, automatically answers to messages or calls, and answers to queries on behalf of the user using a synthesized voice and/or virtual keyboard/dial tone entry on a phone line. 
In a similar endeavor, Cleary et al. teach
wherein the at least one other application is a telephony application(Cleary [0022] an application or mechanism on the wireless device 102 may allow a called party to configure the preliminary answer with a recorded voice message from the called party), and a call management automatically invoke the preliminary answer procedure and simultaneously alert the called party 110), using a synthesized voice and/or virtual keyboard/dial tone entry on a phone line (Cleary [0016] The preliminary answer message may be a synthesized voice message, or recorded voice message)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al, Horvitz, Sutcliffe, Ashby et al., and Igelman et al.  by incorporating Cleary et al. voice messages to arrive at the invention.
The motivation of doing so would have responded to the call on behalf of the user to avoid disturbing the user.

Claims 13 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Nelken et al. (US 9699129 B1), in view of Abu-Hakima (US 6499021 B1), in further view of Ashby (US 20120265432 A1) , in further view of Igelman (US 20110119133 A1), and in further view of Horvitz  (US 8566413 B2).

Regarding claim 13, Nelken et al. teach a mobile client device  (Nelken Computing Device 120 in Fig. 1) configured to execute a mobile secretary cloud application (Nelken col 4 line 6 an email productivity add-in 124), wherein the mobile client device is a smartphone connected to cloud server network  (Nelken col 4 lines 64-65  computing device 120 received and sends email via a wireless communication network (Nelken col 3 lines 54-57  Network 110 may be any appropriate type of network or combination of networks, for example a local area network (LAN), a wide area network (WAN), a wireless network)and the mobile client device comprises: 
a processor; and a memory  connected to the processor, wherein the processor  is configured to execute the mobile secretary cloud application (Nelken col 4 lines 4-5 storage and a processor for storing and executing an email application 122 having an email productivity add-in 124)to:
read data, using a data analyzing module (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message), from at least one other application (Nelken col 4 line 7 email application 122); 
operate, using a data modifying module (Nelken col 5 line 46 Message sorting module 216), a third application, different from the at least one other application, based on data read from the at least one other application (Nelken col 5 lines 46-48 Message sorting module 216 operates in conjunction with content analysis engine 212 to determine a set of suggested folders for a message); 
operate, using an artificial intelligence module  (Nelken col 2 line 4 the email productivity module,), the third application with machine learned data (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from for assisting a user or to use the third application independently for performing task for the user (Nelken col 7 lines 55-58 message sorting module 216 includes an automove function that, when enabled by the user, will automatically move a received message to the highest scoring folder).,and  wherein the third application is an e-mail or messaging application (Nelken col 4 line 7 email application 122), and a mail and message processing module analyses messages (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message) and automatically sorts the messages to different folders (Nelken col 7 lines 55-58 message sorting module 216 includes an automove function that, when enabled by the user, will automatically move a received message to the highest scoring folder) based on machine learned data (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions taken in connection with email messages) and the mobile secretary cloud application replicates secretary functions (Nelken col 7 lines 57-58 move a received message to the highest scoring folder) by machine learning (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions taken in connection  ) like a human professional Personal Assistant secretary would  (Note: a human professional Personal Assistant secretary would learn from user’ actions) and organizes an efficient agenda in time and space for the user (Nelken col 2 lines 45-46 deleting the messages or moving them to a folder for later review).
Nelken al. do not teach
Sorting based on data derived from a calendar application or an Internet browser.
In a similar endeavor, Abu-Hakima teach
sorts the messages to different folders based on data derived from a calendar application (Abu-Hakima col 6 lines  The priority indicia established by the urgency agent 30 may include an e-calendar tag identifying an e-calendar event.. file the message into a designated directory (in which case the sorting tag would direct the message be filed and would also identify the name of the folder into which the message is to be filed)) or an Internet browser (Abu-Hakima col 4 lines37-41 The background knowledge agent 124 also acts to update the background knowledge repository 122 with current information about organizations by periodically accessing and searching the world wide web through the Internet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nelken et al. by incorporating Abu-Hakima to arrive at the invention.

the combination of Nelken et al. and Abu-Hakima does not teach
another application is a map application, and navigation module provides a route calculator that provides a combined route of driving and walking based on data from the at least one other application comprising e-mails, calendar entries, and search application, and internet browser..
In a similar endeavor, Ashby teaches
another application is a map application (Ashby Fig. 6), and navigation module provides a route calculator that provides a combined route of driving and walking based on data from the at least one other application comprising calendar entries (Fig. 4 showing entries 404 of the trip), and location search (Ashby [0043] The specific route shown in field 436 of FIG. 6 was recorded by periodic location sampling at block 310, and the actual map itself was associated with the sampled locations at block 315, accessing a third party mapping service to associate specific recorded coordinates with more traditional addressing information as shown in field 432 of FIG. 6 and field 436 of FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al. and Abu-Hakima by incorporating Ashby to arrive at the invention.
The motivation of doing so would have provided navigation service to the user

Providing a route based on emails.
In a similar endeavor, Igelman et al. teach
providing a route based on emails (Igelman [0071] A geographic location may be explicitly stated in the message, or the geographic location may be implied within the message. The e-mail message of FIG. 4 contains a hypothetical example 310 of an explicit geographic location, in this case a street address, city and state). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al, Abu-Hakima, and Ashby by incorporating Igelman et al. message to arrive at the invention
The motivation of doing so would have defined the location to the map application to determine the route.
The combination of Nelken et al, Abu-Hakima, Ashby, and Igelman et al. does not explicitly teach
Organizes an efficient agenda in time and space for the user for a unit of time.
In a similar endeavor, Horvitz teaches
organizes an efficient agenda for the user for a unit of time (Horvitz col 2 lines 26-42 Policies are described that consider a user's current situation, including the consideration of an inferred cost of interruption, or directly sensed surrogates for such a cost, in decisions about the best time, within a deadline for delivering  col 5 lines 10-13 Also, bounded deferral policies can be can be coordinated with other parameters such as information about the user's location and/or context).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Nelken et al, Abu-Hakima, Ashby, and Igelman et al. by incorporating Horvitz efficient agenda and audio sounds for notifying a user to arrive at the invention.
The motivation of doing so would have notified the user of messages of different priorities to read messages of high priority and ignore messages of low priority

Regarding claim 19, Nelken et al. teach A software program product stored in a non-transient memory medium for assisting a user and/or managing tasks of the user, by a mobile secretary cloud application, characterized by the following steps, 
the software program product reads data (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message), from at least one other application (Nelken col 4 line 7 email application 122); 
the software program product operates a third application, different from the at least one other application, based on data read from the at least one other application  (Nelken col 5 lines 46-48 Message sorting module 216 ; and 
the software program product utilizes artificial intelligence to operate the third application with machine learned data (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions taken in connection with email messages)for assisting a user or to use the third application independently for performing task for the user (Nelken col 7 lines 55-58 message sorting module 216 includes an automove function that, when enabled by the user, will automatically move a received message to the highest scoring folder), and the third application is an e-mail or messaging application (Nelken col 4 line 7 email application 122), and the mobile secretary cloud application analyses messages (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message) and automatically sorts the messages to different folders (Nelken col 7 lines 55-58 message sorting module 216 includes an automove function that, when enabled by the user, will automatically move a received message to the highest scoring folder) based on machine learned data (Nelken col 2 lines 4-7 the email productivity module is maintained and/or improves over time by learning from feedback generated by a user's actions taken in connection with email messages) like a human professional Personal Note: a human professional Personal Assistant secretary would learn from user’ actions) and organizes an efficient agenda in time and space for the user (Nelken col 2 lines 45-46 deleting the messages or moving them to a folder for later review).
Nelken al. do not teach
Sorting based on data derived from a calendar application or Internet browser.
In a similar endeavor, Abu-Hakima teach
sorts the messages to different folders based on data derived from a calendar application (Abu-Hakima col 6 lines  The priority indicia established by the urgency agent 30 may include an e-calendar tag identifying an e-calendar event.. file the message into a designated directory (in which case the sorting tag would direct the message be filed and would also identify the name of the folder into which the message is to be filed)) or an Internet browser (Abu-Hakima col 4 lines37-41 The background knowledge agent 124 also acts to update the background knowledge repository 122 with current information about organizations by periodically accessing and searching the world wide web through the Internet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Nelken et al. by incorporating Abu-Hakima to arrive at the invention.

the combination of Nelken et al. and Abu-Hakima does not teach
another application is a map application, and the mobile secretary cloud application provides a route calculator that provides a combined route of driving and walking based on data from the at least one other application comprising e-mails, calendar entries, and search application, and Internet browser.
In a similar endeavor, Ashby teaches
another application is a map application (Ashby Fig. 6), and the mobile secretary cloud application provides a route calculator that provides a combined route of driving and walking based on data from the at least one other application comprising calendar entries (Fig. 4 showing entries 404 of the trip ), and search application, and Internet browser (Ashby [0043] The specific route shown in field 436 of FIG. 6 was recorded by periodic location sampling at block 310, and the actual map itself was associated with the sampled locations at block 315, accessing a third party mapping service to associate specific recorded coordinates with more traditional addressing information as shown in field 432 of FIG. 6 and field 436 of FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al. and Abu-Hakima by incorporating Ashby to arrive at the invention.

The combination of Nelken et al, Abu-Hakima, and Ashby does not teach
Providing a route based on emails.
In a similar endeavor, Igelman et al. teach
providing a route based on emails (Igelman [0071] A geographic location may be explicitly stated in the message, or the geographic location may be implied within the message. The e-mail message of FIG. 4 contains a hypothetical example 310 of an explicit geographic location, in this case a street address, city and state). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al, Abu-Hakima, and Ashby by incorporating Igelman et al. message to arrive at the invention
The motivation of doing so would have defined the location to the map application to determine the route.
The combination of Nelken et al, Abu-Hakima, Ashby, and Igelman et al. does not explicitly teach
Organizes an efficient agenda for the user for a unit of time.
In a similar endeavor, Horvitz teaches
organizes an efficient agenda in time and space for the user for a unit of time (Horvitz col 2 lines 26-42 Policies are described that consider a user's current situation, including the consideration of an inferred cost of interruption, or directly sensed surrogates for such a  col 5 lines 10-13 Also, bounded deferral policies can be can be coordinated with other parameters such as information about the user's location and/or context).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Nelken et al, Abu-Hakima, Ashby, and Igelman et al. by incorporating Horvitz efficient agenda and audio sounds for notifying a user to arrive at the invention.
The motivation of doing so would have notified the user of messages of different priorities to read messages of high priority and ignore messages of low priority.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelken et al. (US 9699129 B1), in view of Abu-Hakima (US 6499021 B1), in further view of Ashby (US 20120265432 A1) , in further view of Igelman (US 20110119133 A1), in further view of Horvitz  (US 8566413 B2), and in further view of Sutcliffe (US 20060026277 A1).

Regarding claim 16, the combination of Nelken et al., Abu-Hakima, Ashby, Igelman et al. and Horvitz teaches the mobile client device as claimed in claim 13, wherein the third application is an e-mail or messaging application  (Nelken col 4 line 7 ), and a mail and message processing module  analyses messages (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message,) selects an indication sound automatically based on contents of the messages (Horvitz col 18 lines 61-65 one or more audio sounds or visual displays (e.g., icon, symbol) can be adapted to alert the user that a message having a desired priority has been received (e.g., three beeps for high priority message, two beeps for medium, one beep for low)using a text analyzer application as the at least one other application (Nelken col 2 lines 2-3 content analysis engine that implements natural language text classification techniques).
the combination of Nelken et al., Abu-Hakima, Ashby, Igelman et al. and Horvitz does not teach
Selects an indication Sound based on sender and/or recipients of the messages
In a similar endeavor, Sutcliffe teaches
Selects an indication Sound based on sender and recipients of the messages (Sutcliffe TABLE A in Fig. 3 and TABLE B in Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al., Abu-Hakima, Ashby, Igelman et al.  and Horvitz by incorporating Sutcliffe alerts to arrive at the invention.
The motivation of doing so would have identified the call sender to allow the recipient of ignoring low priority calls.

Regarding claim 22, the combination of Nelken et al., Abu-Hakima, Ashby, Igelman et al. and Horvitz teaches software program product as claimed in claim 19, characterized in that, the third application is an e-mail or messaging application  (Nelken col 4 line 7 email application 122), and the mobile secretary cloud application  analyses messages (Nelken col 2 lines 54-56 For each incoming message, the content analysis engine analyzes the content of the message), selects an indication sound automatically based on contents of the messages (Horvitz col 18 lines 61-65 one or more audio sounds or visual displays (e.g., icon, symbol) can be adapted to alert the user that a message having a desired priority has been received (e.g., three beeps for high priority message, two beeps for medium, one beep for low)using a text analyzer application as the at least one other application (Nelken col 2 lines 2-3 content analysis engine that implements natural language text classification techniques).
The combination of Nelken et al., Abu-Hakima, Ashby, Igelman et al. and Horvitz does not teach
Selects an indication Sound based on sender and/or recipients of the messages
In a similar endeavor, Sutcliffe teaches
Selects an indication Sound based on sender and recipients of the messages (Sutcliffe TABLE A in Fig. 3 and TABLE B in Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of 
The motivation of doing so would have identified the call sender to allow the recipient of ignoring low priority calls.

Claims 17 and 23   are rejected under 35 U.S.C. 103 as being unpatentable over Nelken et al. (US 9699129 B1), in view of Abu-Hakima (US 6499021 B1), in further view of Ashby (US 20120265432 A1), in further view of Igelman (US 20110119133 A1), in further view of Horvitz (US 8566413 B2), and in further view of Cleary et al (US 20040209606 A1).

Regarding claim 17, the combination of Nelken et al., Abu-Hakima, Ashby, Igelman et al., and Horvitz teaches. teach the mobile client device as claimed in claim 13, but does not teach
wherein the third application is a telephony application, and a call management module makes phone calls on behalf of the user, automatically answers to messages and/or calls, and answers to queries on behalf of the user, using a synthesized voice and/or virtual keyboard/dial tone entry on the phone line using a voice recognition/synthesizer software application as the at least one other application.
In a similar endeavor, Cleary et al. teach
wherein the third application is a telephony application  (Cleary [0022] an application or mechanism on the wireless device 102 may allow a called party to configure the preliminary answer with a recorded , and a call management module  makes phone calls on behalf of the user, automatically answers to messages or calls, and answers to queries on behalf of the user (Cleary [0014] automatically invoke the preliminary answer procedure and simultaneously alert the called party 110), using a synthesized voice and/or virtual keyboard/dial tone entry on a phone line (Cleary [0016] The preliminary answer message may be a synthesized voice message, or recorded voice message) using a voice recognition/synthesizer software application as the at least one other application (Cleary [0016] The preliminary answer message may be a synthesized voice message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Nelken et al., Abu-Hakima, Ashby, Igelman et al., and Horvitz by incorporating Cleary et al. voice messages to arrive at the invention.
The motivation of doing so would have responded to the call on behalf of the user to avoid disturbing the user.

Regarding claim 23 the combination of Nelken et al., Abu-Hakima, Ashby, Igelman et al., and Horvitz teaches teach the software program product as claimed in claim 19, but does not teach
characterized in that, the third application is a telephony application, and the mobile secretary cloud application makes phone calls on behalf of the user, automatically answers to messages or calls, and answers to queries on behalf of the 
In a similar endeavor, Cleary et al. teach
characterized in that,  the third application is a telephony application  (Cleary [0022] an application or mechanism on the wireless device 102 may allow a called party to configure the preliminary answer with a recorded voice message from the called party), and the mobile secretary cloud application  makes phone calls on behalf of the user, automatically answers to messages or calls, and answers to queries on behalf of the user (Cleary [0014] automatically invoke the preliminary answer procedure and simultaneously alert the called party 110), using a synthesized voice and/or virtual keyboard/dial tone entry on a phone line (Cleary [0016] The preliminary answer message may be a synthesized voice message, or recorded voice message) using a voice recognition/synthesizer software application as the at least one other application (Cleary [0016] The preliminary answer message may be a synthesized voice message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Nelken et al., Abu-Hakima, Ashby, Igelman et al., and Horvitz by incorporating Cleary et al. voice messages to arrive at the invention.
The motivation of doing so would have responded to the call on behalf of the user to avoid disturbing the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/Examiner, Art Unit 2644